DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-12, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shan et al. (U.S. Publication No. 2018/0097119 A1; hereinafter Shan) in view of Zhang et al. (U.S. Publication No. 2015/0214373 A1; hereinafter Zhang)
	With respect to claim 1, Shan discloses a display panel preparation method, comprising the steps of: forming a first metal layer [4], a buffer layer [7], and an oxide film layer [5] on a substrate in sequence; forming a gate insulating layer [6] on the oxide film layer by using a mask (see ¶[0011], [0038], and [0041]); 	forming a second layer of metal on the gate insulating layer, and etching on the second layer of metal by using a same mask process, to obtain a gate layer [1], and a source layer [2] and a drain layer [3] that are connected by using the oxide film layer (see ¶[0058]).	Shan fails to disclose forming a gate insulating layer by using a half-tone mask  or forming a passivation layer and a transparent electrode layer in sequence on the gate layer, the source layer, and the drain layer.  
	In the same field of endeavor, Zhang teaches a gate insulating layer [5] by using a half-tone mask (See ¶[0027] and ¶[0113]) and forming a passivation layer [10] and a transparent electrode layer [11] in sequence on the gate layer, the source layer, and the drain layer (See ¶[0074-0075]).  	The implementation of a passivation and transparent electrode allows for proper light transmittance while protecting to overall device from damage while allowing for connection to the pixel electrode, allowing for an electric field to be applied to the 
	With respect to claim 2, the combination of Shan and Zhang discloses wherein the steps of forming a gate insulating layer on the oxide film layer by using a half- tone mask, and forming a second layer of metal on the gate insulating layer, and etching on the second layer of metal by using a same mask process, to obtain a gate layer, and a source layer and a drain layer that are connected by using the oxide film layer comprise: forming, on the oxide film layer by using the half-tone mask, a gate insulating layer that comprises a middle part, a first lateral part, a second lateral part, and a hollow part [8,9], wherein a thickness of the middle part of the gate insulating layer is higher thanPreliminary Amendment PCT Application No. thicknesses of the first lateral part and the second lateral part (see Shan Figure 2 and Zhang Figure 2; insulating layer wraps around active region with regions lower than the overall thickness of the active region), and the hollow part is separately formed between the middle part and the first lateral part and between the middle part and the second lateral part (See Shan Figure 2 and Zhang Figure 2 ¶[0113]); forming the second layer of metal on the gate insulating layer, and etching on the second layer of metal by using a same mask process, to obtain the gate layer that is located on the middle part of the gate insulating layer, and obtain the source layer that is located on the first lateral part of the gate insulating layer and the drain layer that is located on the second lateral part 
	With respect to claim 3, the combination of Shan and Zhang discloses wherein in the step of etching on the second layer of metal by using a same mask process, to obtain the gate layer that is located on the middle part of the gate insulating layer, the gate layer is located on the middle part, and a width of the gate layer is less than a width of the middle part (See Shan Figure 2 and Zhang Figure 2). 
	With respect to claim 4, the combination of Shan and Zhang discloses  wherein the step of forming a first metal layer, a buffer layer, and an oxide film layer on a substrate in sequence comprises: forming a first layer of metal on the substrate, and etching on the first layer of metal by using one mask, to form the first metal layer (See Shan Figure 7, [701]); depositing on the first metal layer to form a buffer deposit layer, and depositing on the buffer deposit layer to form an oxide film deposit layer; and etching on the buffer deposit layer and the oxide film deposit layer by using a same mask process, to obtain the oxide film layer and the buffer layer that covers all around the first metal layer (see Shan Figure 7 [702-703]).  
	With respect to claim 5, the combination of Shan and Zhang discloses wherein the forming a first metal layer, a buffer layer and an oxide film layer on a substrate in sequence comprises: forming a first layer of metal on the substrate, and etching on the first layer of metal by using one mask to obtain the first metal layer (see Shan Figure 7; [701]); depositing on the first metal layer to form a buffer deposit layer, and depositing on the buffer deposit layer to form an oxide film deposit layer; and forming the buffer layer and the oxide film layer by using one mask, wherein widths of the first metal layer, 
	With respect to claim 6, the combination of Shan and Zhang discloses wherein a width of the buffer layer is greater than a width of the oxide film layer (see Shan Figure 2)  
	With respect to claim 8, the combination of Shan and Zhang discloses wherein the substrate is a glass substrate (See Shan ¶[0053]).
	With respect to claim 9, Shan discloses a display panel preparation method, comprising steps of: forming a first layer of metal [4] on a substrate, and etching on the first layer of metal by using one mask, to form a first metal layer (See Figure 7; [701]); depositing on the first metal layer to form a buffer deposit layer [7], and depositing on the buffer deposit layer to form an oxide film deposit layer [5]; etching on the buffer deposit layer and the oxide film deposit layer by using a same mask process, to obtain an oxide film layer and a buffer layer that covers all around the firstPreliminary Amendment PCT Application No. metal layer (See Shan Figure 2 and Figure 7; [702-703]); forming, on the oxide film layer by using mask, a gate insulating layer [6] that comprises a middle part, a first lateral part, a second lateral part, and a hollow part [8,9], wherein a thickness of the middle part of the gate insulating layer is higher than thicknesses of the first lateral part and the second lateral part (see Shan Figure 2 and Zhang Figure 2; insulating layer wraps around active region with regions lower than the overall thickness of the active region), and the hollow part is separately formed between the middle part and the first lateral part and between the middle part and the second lateral part; forming a second layer of metal on the gate insulating layer; etching on the second layer of metal by using a same mask process, to 
	Shan fails to disclose forming a gate insulating layer by using a half-tone mask.  
	In the same field of endeavor, Zhang teaches a gate insulating layer [5] by using a half-tone mask (See ¶[0027] and ¶[0113]).	The masking process as taught by Zhang using a half-tone masking allows for high resolution etching preventing parasitic capacitance between device features (See ¶[0111]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention.
	With respect to claim 10, Shan discloses a display panel, comprising: a first substrate, wherein a first metal layer [4], a buffer layer [7], and an oxide film layer [5] are disposed on the first substrate in sequence: a gate insulating layer [6], located on the oxide film layer; a gate layer [1], formed on a middle part of the gate insulating layer; a source layer [2] and a drain layer [3], formed on the gate insulating layer and located on two sides of the gate layer; formed in sequence on the gate layer, the source layer, and the drain layer, wherein the source layer and the drain layer are insulated from the gate layer, and the source layer and the drain layer are connected by using the oxide film 
	In the same field of endeavor, Zhang teaches forming a passivation layer [10] and a transparent electrode layer [11] in sequence on the gate layer, the source layer, and the drain layer (See ¶[0074-0075]).  	The implementation of a passivation and transparent electrode allows for proper light transmittance while protecting to overall device from damage while allowing for connection to the pixel electrode, allowing for an electric field to be applied to the display device. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention.
	With respect to claim 11, the combination of Shan and Zhang discloses wherein the first substrate is a glass substrate (See Shan ¶[0053]).
	With respect to claim 12, the combination of Shan and Zhang discloses wherein a width of the buffer layer is greater than a width of the oxide film layer (see Shan Figure 2)    
	With respect to claim 14, the combination of Shan and Zhang discloses wherein the gate insulating layer comprises a middle part, a first lateral part, and a second lateral part, wherein a thickness of the middle part is greater than thicknesses of the first lateral part and the second lateral part (see Shan Figure 2 and Zhang Figure 2; insulating layer wraps around active region with regions lower than the overall thickness of the active region); the gate insulating layer further comprises a first 
	With respect to claim 15, the combination of Shan and Zhang discloses wherein the gate layer is located on the middle part, and a width of the gate layer is less than a width of the middle part (See Shan Figure 2 and Zhang Figure 2).
	With respect to claim 16, the combination of Shan and Zhang discloses wherein two sides of the first metal layer are hollowed, and the buffer layer covers an upper surface of the first metal layer and hollowed parts on the two sides (See Shan Figure 2 and Zhang Figure 2).
Claims 7, 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shan et al. (U.S. Publication No. 2018/0097119 A1; hereinafter Shan) in view of Zhang et al. (U.S. Publication No. 2015/0214373 A1; hereinafter Zhang) as applied to claims 4 and 10 above, and further in view of Yamazaki (U.S. Patent No. 9,812,585 B2) 
	With respect to claim 7, the combination of Shan and Zhang fails to disclose wherein a width of the first metal layer is greater than a width of the buffer layer.  
	Yamazaki teaches wherein a width of the first metal layer [102] is greater than a width of the buffer layer [106a].  	The control of the width of the buffer layer with relation to the first metal layer as taught by Yamazaki allows for control of the conduction band (See Figure 1C). 
	With respect to claim 13, the combination of Shan and Zhang fails to disclose wherein a width of the first metal layer is greater than a width of the buffer layer.  
	Yamazaki teaches wherein a width of the first metal layer [102] is greater than a width of the buffer layer [106a].  	The control of the width of the buffer layer with relation to the first metal layer as taught by Yamazaki allows for control of the conduction band (See Figure 1C). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 17, the combination of Shan and Zhang fails to disclose wherein the display panel is one of a twisted nematic display panel, an in-plane switching display panel, or a multi- domain vertical alignment display panel, but Shan teaches wherein the display panel is a liquid crystal panel (see Shan ¶[0061]).	In the same field of endeavor, Yamazaki teaches the TFT implemented within a multi-domain liquid crystal display pane (See Figure 24B). 	The implementation of the liquid crystal panel TFT of Shan and Zhang within a VA liquid crystal display panel as taught by Yamazaki would allow for independent control of each multi-domain pixel (see Yamazaki Column 45, lines 50-60).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shimomura et al. (U.S. Patent No. 10,439,068 B2) disclose a display TFT
Guo (U.S. Publication No. 2015/0333182 A1) discloses a display TFT
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818